Title: To George Washington from Archibald McClean, 2 July 1798
From: McClean, Archibald
To: Washington, George



Sir
Alexandria July 2nd 1798

Having formed an intention of removing from this town to the Westward, I had fixed on a tract of land in the vicinity of Pittsburg for which I have been endeavouring to negotiate; but was lately informed that you hold a tract in Ohio county in this state about fifteen or twenty miles below Wheeling. I would prefer that situation to the former, & wish to know if you are inclined to dispose

of the tract (called, I think, Round-Bottom) beforementioned. If you are, please inform me your terms, & whether you would be willing to take in exchange for it improved property in the town of Alexandria. Please forward an early answer, I am sir most respectfully yours &c.

Arch. McClean

